Citation Nr: 1300971	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  09-35 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for spondylosis of the lumbar spine prior to August 19, 2010.  

2.  Entitlement to a rating in excess of 20 percent for spondylosis of the lumbar spine on and after August 19, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to March 1981, from October 1982 to March 2005, and from October 2007 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The December 2008 decision confirmed and continued a 10 percent rating for service-connected spondylosis of the lumbar spine.  In a September 2010 rating decision, the RO increased the rating to 20 percent effective August 19, 2010.


FINDING OF FACT

In December 2010, prior to the promulgation of a Board decision, the Veteran withdrew his appeal as to the issues of entitlement to higher ratings for spondylosis of the lumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a rating in excess of 10 percent for spondylosis of the lumbar spine prior to August 19, 2010, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2012).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a rating in excess of 20 percent for spondylosis of the lumbar spine on and after August 19, 2010, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202 , 20.204(b).  Withdrawal may be made by the veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the veteran personally without the express written consent of the veteran.  38 C.F.R. § 20.204(c).

In December 2010, the Veteran submitted a statement wherein he indicated a desire to withdraw his appeal as to the issues of entitlement to higher ratings for spondylosis of the lumbar spine.  In February 2011, he submitted a similar statement.  Thereafter, in December 2012, the Veteran's representative confirmed the Veteran's desire to withdraw the appeal.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  As such, the Board finds that the Veteran has withdrawn his appeal and, accordingly, the Board does not have jurisdiction to review the appeal.  Thus, the issues of entitlement to a rating in excess of 10 percent for spondylosis of the lumbar spine prior to August 19, 2010, and entitlement to a rating in excess of 20 percent for spondylosis of the lumbar spine on and after August 19, 2010, are dismissed.  38 U.S.C.A. § 7105(d)(5).


ORDER

The appeal is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


